                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

EDWARD H. COLEMAN                                 §

                                                  §          CIVIL ACTION NO. 1:14-CV-672

JOHN B. FOX, et al.,                              §


                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Edward Henry Coleman, a prisoner formerly confined at USP Beaumont,
proceeding pro se, filed this Bivens-type complaint against defendant John B. Fox.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends defendant’s motion to dismiss and motion for summary judgment

be granted.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

      SIGNED this the 11 day of February, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
